DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 August 2022 have been fully considered but they are not persuasive.
Applicant amended claim 27 to depend from claim 17 and requested reconsideration to include withdrawn claims 27-36 or rejoinder should the elected product claims be found allowable. The office will reconsider for rejoinder if and when the elected invention is found allowable.
Applicant argues that “the examiner appears to rely on the word ‘mainly’ to assert that Esztergar discloses the feature of an agglomerated asphaltene product…comprising…residual resin in amount ranging between 2 wt% and 10 wt% of the solid asphaltene particulate.” In this regard, Applicant’s position is that the specific range claimed is not disclosed or suggested in Esztergar with sufficient specificity.
This argument is not found persuasive. The office has made no representation that Esztergar anticipates the claimed range (or discloses/suggests with sufficient specificity) based on recitation of the product comprising mainly agglomerated asphaltenes. Rather, the office has taken a position of obviousness that, based on the product in Esztergar comprising greater than 50 wt% of asphaltenes (broad interpretation of “mainly”), the resin is present in a minor amount which teaches a range overlapping with that claimed. Applicant has not established a showing of criticality or unexpected results associated with the claimed range.
In this regard, Applicant argues that “the application as filed describes, at page 16, that such a percentage of residual resin (2 wt% to 10 wt%) in the agglomerated asphaltene product is sufficient to act as an inherent binder during the agglomeration step.”
First of all, the office notes that the range discussed in p. 16 is approximately 2 to 6 wt% and thus does not cover the entire range claimed. Further, and more importantly, the statement is not supported by evidence and is insufficient to establish a showing of criticality or unexpected results. The evidence of record does not establish that the claimed range is critical. MPEP 716.02.
Applicant makes many arguments regarding the method of preparation in the Esztergar reference. However, the instant claims are directed to the product itself and are not limited by the method of preparing.
Applicant argues with respect to Duyvesteyn that the asphaltene material itself cannot be reasonably interpreted as one that has a softening point above pyrolysis temperatures at atmospheric pressure, given that such softening point is achieved by adding an inert material.
This argument is not found persuasive. The claims are directed to an agglomerated solid asphaltene product comprising the claimed elements and do not exclude additional, unrecited elements.
Regarding the combination of references, Applicant argues that it is unclear how the process of Esztergar would have been modified to ensure that the product has softening point and melting point properties which makes the product suitable for use in subsequent upgrading processes.
The office first of all notes that the claims are directed to the product and modification of Esztergar with Duyvesteyn is with respect to the product, not the process. However, insofar as the preparation process would effect the properties of the product, the office notes that Duyvesteyn provides guidance as to how the softening point and melting point properties may be altered, e.g. by the addition of an inert material (see [0029]-[0030]). Such disclosure and guidance would be clear to a person of ordinary skill in the art (POSITA) when considering the cited references.
Applicant argues that a POSITA would have readily understood that the addition of an inert material as taught by Duyvesteyn to a product that is intended to be used as a combustion fuel would be counter-productive and would impair the quality of the combustion fuel and increase risk of equipment damage.
The office appreciates that Esztergar discloses an asphaltene product which is used as a salable fuel product and highlights combustion. The office also notes, however, that another objective of Esztergar is to eliminate disposal and processing problems associated with solid asphaltene-type products (see col. 3, lines 14-16). In this regard, Duyvesteyn provides an alternative use of an asphaltene material which would have previously been disposed of as waste material, which entails pyrolysis to produce valuable liquid product (see [0006]). Thus, Esztergar and Duyvesteyn share the objective eliminating disposal problems associated with asphaltene products. By using the asphaltene product of Esztergar as a material for pyrolysis upgrading, this objective is still met. Therefore, the office respectfully disagrees that modification of Ezstergar with Duyvesteyn is at odds with Esztergar. Rather, Duyvesteyn provides an alternate use of asphaltene material which still achieves the objective of preventing costly disposal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Esztergar et al (US 5,843,301) in view of Duyvesteyn et al (US 2012/0151834)
Regarding claims 17-19, Esztergar discloses an agglomerated solid asphaltene particulate obtained from a hydrocarbon feedstock comprising asphaltene particles and residual resin (see col. 9, lines 52-53; col. 9, line 67 – col. 10, line 3). Esztergar specifically discloses the solid product comprises mainly agglomerated asphaltenes (see col. 10, line 1), thus implicit in this disclosure is that the residual resin is present in a minor amount. While Esztergar does not explicitly disclose the concentration of the resin in the solid product, it is necessarily present in a minor amount, as previously discussed. Furthermore, the concentration of resin in the solid product depends on the separation efficiency of the process for separating the petroleum resid. The specific recitation of resin concentration claimed is not considered to provide a patentably distinguishing feature, absent evidence of new or unexpected results. 
The limitation “wherein the residual resin acts as an indigenous binder to enable agglomeration of the solid asphaltene particulate” is considered to be an inherent property of the resin and is therefore not patentably distinguishing in light of the Esztergar reference.
Esztergar does not explicitly disclose the softening point of the solid asphaltene particulate.
Duyvesteyn discloses that the softening point of asphaltenes which are subjected to pyrolysis should be such that the asphaltenes do not jam or interfere with the pyrolysis unit, but also such that there is not interference with thermal decomposition of the asphaltenes. If the asphaltenes excessively soften during pyrolysis, the material can begin to melt, at which point the asphaltene material may be inhibited from breaking down into lighter weight molecules (see [0029]-[0030]). In other words, Duyvesteyn is considered to suggest asphaltene products having a softening point and a melting point above pyrolysis temperatures.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to ensure the asphaltene product of Esztergar has softening point and melting point properties which make the product suitable for use in subsequent upgrading processes, such as pyrolysis, as suggested by Duyvesteyn, in order to provide a product which is suitable for upgrading to  more valuable, lighter hydrocarbon products via pyrolysis (see also col. 3, lines 11-15 of Esztergar, which notes that the solid product is intended to be upgraded for use as salable fuel).
Regarding claim 20, Esztergar does not disclose the product comprising an extraneous binder (no disclosure of such throughout the reference) and is therefore considered to teach the limitations of claim 20, i.e. given that the asphaltenes are agglomerated (see col. 10, line 1), the amount of residual resin is necessarily “sufficient to agglomerate the solid asphaltene particulate.”
Regarding claim 21, Duyvesteyn discloses adding a binder to the solid asphaltene product to improve structure retention, slow softening of the asphaltenes, and repel water (see [0008]). The ratio of binder to asphaltenes in the solid product is 1:11 (see [0109]), thus teaching a concentration of binder within the claimed range.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include an extraneous binder in the solid asphaltene product of Esztergar, as suggested by Duyvesteyn, in order to improve structure retention, slow softening of the asphaltenes, and repel water.
Regarding claim 22, Esztergar discloses the solid product comprising mainly agglomerated asphaltenes (see col. 9, line 67 – col. 10, line 1). Accordingly, the presence of any unagglomerated asphaltenes is necessarily in a minor amount. Furthermore, Esztergar discloses that any remaining unagglomerated asphaltenes are released from the electroprocessed mixture (see col. 9, lines 62-65), thus rendering obvious the claimed concentration of unagglomerated asphaltene particles, absent evidence of new or unexpected results.
Regarding claim 23, Esztergar does not explicitly disclose the diameter of the agglomerated asphaltenes, but does discuss the mechanism by which the asphaltene molecules agglomerate and suggests controlling the formation to form agglomerates of a sufficient size. Each asphaltene molecule has a diameter of about 50 angstroms (see col. 6, line 45 – col. 7, line 47). Based on these teaching and suggestion in Esztergar, a person of ordinary skill in the art would arrive at an agglomerated asphaltene product having a desired size according to the intended end use of the product. Absent a showing of criticality or unexpected results, the claimed diameter of the agglomerated asphaltenes is not considered to patentably distinguish over the cited prior art.
Regarding claim 24, the office notes that the claim limitation is directed to the method of making the solid product and not properties or characteristics of the product itself. Nevertheless, Esztergar discloses wherein the solid asphaltene particulate is derived from solvent deasphalting which separates asphaltenes from deasphalted oil (liquid product) (see Figs. 1 & 3; col. 9, lines 46-67).
Regarding claim 25, Esztergar does not disclose the solid asphaltene product comprising pellets or briquettes.
Duyvesteyn discloses forming pellets from the solid asphaltene material (see [0011]). Use of pellets can reduce or eliminate concerns of the asphaltenes quickly softening within the pyrolysis oven and interfering with moving parts (see [0096]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to form the asphaltene product of Esztergar into pellets or briquettes, as suggested by Duyvesteyn, in order to reduce or eliminate concerts of asphaltenes quickly softening when used in a pyrolysis oven.
Regarding claim 26, Duyvesteyn discloses forming pellets or briquettes from the solid asphaltene material, as discussed above and equally applicable to the limitations of claim 26 (pellets or briquettes are considered equivalent to extrudates as claimed).  In addition, Duyvesteyn discloses manipulating and controlling the size of the pellets to provide the correct size for feeding and controlling the rate of reaction in the pyrolysis unit (see [0049]). In this regard, it is considered that a person of ordinary skill in the art would routinely optimize the size of the asphaltene pellets in order to provide the pellets at a size suitable for processing in a pyrolysis reactor. Absent a showing of criticality or unexpected results, the claimed size dimensions are not considered to patentably distinguish over the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772